Citation Nr: 0310899	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	To Be Clarified


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1997 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  During the course 
of this appeal, the veteran testified at a videoconference 
hearing before a Member of the Board in May 1999.  A 
transcript of this hearing is associated with the claims 
folder. 

In an August 1999 decision, the Board denied service 
connection for `a low back disability.  The United States 
Court of Appeals for Veterans Claims (Court) issued a July 
2000 Order which vacated the Board decision and remanded the 
case to the Board for proceedings consistent with the Joint 
Motion for Remand.  

In January 2001, the Board remanded the case to the RO for 
further development.  In particular, as the Board Member who 
had conducted the 1999 hearing had retired from the Board, 
the veteran was given the opportunity for another hearing.  
In December 2001, he was afforded a videoconference hearing 
before the undersigned Member of the Board.  A transcript of 
this hearing is associated with the claims folder.

In March 2002, the Board initiated action to obtain 
additional evidence pertinent to this case pursuant to 
38 C.F.R. § 19.9(a)(2).  In April 2003, the Board notified 
the veteran and his attorney that the Board had obtained 
private medical records and Social Security Administration 
records.


REMAND

Service medical records reveal that in February 1971, on the 
day of his separation examination, the veteran was seen with 
complaints of a sore back.  He was found to have acute back 
strain, with lumbar muscle spasm on the right.  Treatment was 
conservative, with rest, heat, Darvon, and Valium.  The 
veteran's separation examination, however, did not refer to 
any disability of his lower back, noting only that the 
veteran's sister had rheumatoid arthritis, but that no 
evidence of this disease had been found in the examinee.  
Physical examination of the spine was normal. During the 
latter part of March 1971, the veteran signed a statement 
stating: "I underwent a separation medical examination more 
than three working days prior to my departure from the place 
of separation.  To the best of my knowledge, since my last 
separation examination there has been no change in my medical 
condition."

Records do not show any further complaints or treatment for 
back pain for several years until August 1977, when the 
veteran was seen by a private physician, Dr. A. L. Thaggard 
and admitted to Dr. Thaggard's Hospital in Madden, 
Mississippi, for a period of nine days with a diagnosis of 
acute lumbosacral sprain. 

Subsequent medical treatment records show that the veteran 
developed pain and spasm after twisting his back while 
working as a lineman on the top of 100 foot pole trying to 
set a wire in May 1989.  A private treatment record in May 
1990 noted severe pain in the lumbosacral spine area with 
marked tenderness in the left side of the lower back and with 
an area of spasm extending from the lower thoracic area to 
the sacrum. The impression was severe lumbosacral sprain, 
rule out disc disorder.  The veteran had undergone back 
surgery in 1990 and the evidence suggests that the veteran 
had been afforded Workman's Compensation.
The veteran underwent subsequent surgical procedures 
including surgery for a lateral recessed stenosis, L4, L5; 
disc herniation, L4, L5; and L5 radiculopathy in December 
1996.

A letter from a Dr. Robert A. McGuire, dated in August 1997, 
stated that the veteran, by history, had sustained an injury 
in service to his lower spine.  Dr. McGuire opined that it is 
possible for twisting injuries to the lower back to 
precipitate disc herniation at some future time.   He added, 
however, that there was absolutely no way that he would be 
able to state with a reasonable degree of medical probability 
that this was the cause of the veteran's present condition, 
but conceded that it was certainly a possibility.

As noted above, the Board chose to undertake additional 
development of the evidence in this case to obtain pertinent 
private medical records and records from the Social Security 
Administration pursuant to 38 C.F.R. § 19.9(a)(2).

Nonetheless, since undertaking the aforementioned 
development, the United States Court of Appeals for the 
Federal Circuit invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  These provisions allowed the Board to develop 
evidence and to take action to correct a missing or defective 
duty to notify letter as required under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  However, the Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  No waiver has been obtained 
in this case.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.

The Board is also of the opinion that the veteran should be 
afforded a VA examination to determine the relationship, if 
any, between his present low back disability and his in-
service complaints of low back pain.

In addition to the foregoing development, the Board notes 
that there is ambiguity in the record regarding the veteran's 
choice of representation.  In September 2000, the Board 
received an agreement signed by the veteran appointing Daniel 
G. Krasnegor, a private attorney, as his representative in 
his appeal before the Board.  However, following the Board's 
January 2001 remand, the veteran submitted an August 2001 
written statement requesting that The American Legion handle 
his claim.  Thereafter, The American Legion actively assisted 
the veteran with his claim appearing at the veteran's hearing 
before the Board and submitting written argument on the 
veteran's behalf.  However, the record does not show that the 
veteran has expressly withdrawn Mr. Krasnegnor's 
representation or executed a current power of attorney 
appointing of The American Legion as his representative.  
Accordingly, clarification of this matter on Remand would be 
prudent.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  Ask that the veteran clarify whom he 
wants to represent him in his claim.  
Provide him the appropriate form and 
instructions necessary to designate a 
power of attorney, in compliance with 
38 C.F.R. § 14.631 (2002).  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

3.  The RO should schedule the veteran for 
a VA examination by an orthopedic 
specialist to determine the nature and 
probable etiology of any low back 
pathology. The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any necessary 
tests, such as X-ray studies, should be 
conducted.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that any current low back 
pathology is related to the veteran's in-
service injuries/complaints.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


